MEMORANDUM**
Howard A. Zochlinski appeals pro se the district court’s order dismissing his in for-ma pauperis action for damages against the Regents of the University of California and a number of the University’s faculty, departments, and staff for frivolousness and failure to state a claim under 28 U.S.C. § 1915(e)(2). We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), and we affirm.
Because 28 U.S.C. § 1915(e) “not only permits but requires a district court to dismiss an in forma pauperis complaint that fails to state a claim,” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir.2000) (en banc), the district court did not err in dismissing Zochlinski’s case after concluding that his amended complaint failed to state a claim upon which relief could be granted. The district court properly dismissed Zochlinski’s action without further leave to amend because Zochlinski failed to cure the deficiencies the Magistrate Judge identified in dismissing his original complaint. See McHenry v. Renne, 84 F.3d 1172, 1177-79 (9th Cir.1996).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.